 

Exhibit 10.54

 

Brainstorm Cell Therapeutics Inc.

 

2nd Amendment to the Second Amended and Restated Director Compensation Plan

 

(adopted February 26, 2017)

 

This 2nd Amendment to the Second Amended and Restated Director Compensation Plan
is hereby adopted by the Board of Directors (the “Board”) of Brainstorm Cell
Therapeutics Inc. (the “Corporation”) and amends the Second Amended and Restated
Director Compensation Plan of the Corporation dated July 9, 2014, as amended by
the 1st Amendment to the Second Amended and Restated Director Compensation Plan
dated April 29, 2015 (as amended, the “Plan”), with effect from the date of
adoption by the Board, as follows:

 

The following new paragraph is hereby added to the end of Section 6 of the Plan:

 

2017 Chairperson Special Award. The chairperson of the Board of Directors of the
Corporation serving in such capacity on the date (the “2017 Special Award Date”)
of the adoption of the 2nd Amendment to the Second Amended and Restated Director
Compensation Plan shall automatically be granted on the 2017 Special Award Date,
a nonqualified stock option to purchase 6,667 shares of Common Stock (subject to
appropriate adjustment in the case of stock splits, reverse stock splits and the
like) of the Corporation, governed by the terms and conditions of a stock option
agreement substantially in a form previously approved by the Board, and subject
to all the terms and conditions of the Plan and the 2014 Global Share Option
Plan, at an exercise price per share of the Common Stock equal to $0.75 per
share of the Common Stock on the 2017 Special Award Date, which option shall be
fully vested and exercisable on the date of grant (the “2017 Chairperson Special
Award”). For the avoidance of doubt, this is a one-time award made only to the
chairperson serving on the 2017 Special Award Date and not a recurring grant.
The 2017 Chairperson Special Award shall be in addition to any other special
award, any Chair Option Award or Chair Stock Award set forth in Section 2 above
or any Annual Award, Committee Award or Committee Chairperson Award (under
Sections 3, 4 or 5, respectively), to which such chairperson may be entitled.

 

Section 2 of the Plan be amended and restated in its entirety as follows:

 

2.            Eligible Participants. Any director of the Corporation who is not
an employee of the Corporation or any of its subsidiaries or affiliates (an
“Independent Director”) is an eligible participant. However, Chen Schor, Dr.
June S. Almenoff and Arturo O. Araya shall not be entitled receive annual
director awards under the Plan, but are entitled to committee compensation under
the Plan in the event that they qualify for and serve as a member of any
committee of the Board.

 

Section 13 of the Plan be amended and restated in its entirety as follows:

 

13.          No Right to Any Other Compensation. Other than with respect to Chen
Schor, Dr. June S. Almenoff and Arturo O. Araya, this Plan constitutes the full
and complete compensation to an Independent Director for all services as a
director of the Corporation, whether as a member of the Board of Directors, a
member of a committee of the Board of Directors, or as Chairperson of the Board
of Directors.

 

 

